Graynor, J. :
By the closing of Disbrow Place from • Warner Place to South street, the plaintiff is cut off from access toward the North, namely, to South street and Mount Vernon, there being no opening thereto in the neighborhood. The only other way out is in the opposite *369direction, namely, toward the South. It cannot well be said that his lot is not materially injured thereby. Disbrow Place is not a remote street upon which his lot does not depend for egress. ^On the contrary, his lot is directly connected with it by another short street, established only to run from the block which the lot is on to Disbrow Place, and the principal reason for going through it to Disbrow Place must be to get out to South street, viz., to Mount Vernon. The recent case of Reis v. City of New York (188 N. Y. 58) is'an authority for the plaintiff instead of for the defendant, for what is held there is substantially that the purchaser of a lot on a mapped tract may not restrain the closing of remote streets shown on the map, on which his lot in no way depends for ingress or egress. The suggestion that the two maps which formed part of the advertisement of the sale taken together showed that Disbrow Place was not laid out to South street is not tenable. The one which showed all the details of the tract and its surroundings exhibited it as so laid out, and the plaintiff had the right to rely on it. If the defendant’s house be built, and it be inequitable to make him take it down, the plaintiff, whose lot is vacant, should get other relief as by way of damages, or that his lot be taken by the defendant at a valuation to he fixed by the court, as an alternative.
The judgment should be reversed.
Woodward, Jerks and Mtller, JJ., concurred; Burr, J., voted for affirmance on the opinion at Special Term.
Judgment reversed and new trial granted, costs to abide the event.